Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following claims is/are pending in this office action: 1-20
The following claim(s) is/are amended: 1-3, 5-11, 14-17, and 19-20
The following claim(s) is/are new: None
The following claim(s) is/are cancelled: None
Claim(s) rejected: 1-20

Response to Arguments
Applicant’s arguments filed on 07/19/2021 with respect to the 35 U.S.C. 103 rejections have been fully considered. Claims 1-3, 5-11, 14-17, and 19-20 have been amended by the applicant. New amendments have been added in 103 rejections and relevant citations have been provided. Examiner arguments are responded below:

Applicant’s Arguments:  Applicant argues that independent claim 1 recites one or more elements not disclosed, taught, or suggested by the combination of Liang and Wei. For example, the combination of Wei and Liang fails to disclose, teach, or suggest at least: “learning, by the conditional variational autoencoder, one or more paths a subset of agents of the plurality of agents are likely to take based at least on historical location data of each agent in each sequence of the plurality of sequences and identity information of each agent.”
With respect to above limitation applicant made two specific arguments as below:
As a preliminary manner, the Applicant notes that Liang fails to recite or even contemplate the idea of learning paths of agents. Liang fails to recite anything involving paths, agents, or players. Instead, the only reference Liang makes to a player is in the context of describing how a dual motion GAN works, i.e., as a two-player game.
Further, Liang' s learning process differs from the claimed learning process. Liang' s
learning process is performed on the pixel level. Specifically, the system in Liang learns to identify how pixels flow between successive flows. Liang fails to learn how to predict a path an agent is likely to take based on historical location data of each agent, as well as identity information of that agent. In fact, for the identity information, the Office cites to the "first player" and the "second player" described in the context of the dual motion GAN. See Office Action, pp. 4-5. Those skilled in the art understand, and Liang explains, that the players are not actual agents or players, or even more broadly, objects. Instead, Liang explicitly provides that "the first player consisting of an encoder and two generators, and the second player consisting of two adversarial discriminators." See Liang, section 3.1, p. 4. In other words, the two-player game explanation of the dual motion GAN is only an analogy that describes the inner workings of the GAN. The analogy of how the dual motion GAN operates during training does not amount to the claimed identity information. Accordingly, the Office's reliance on Liang is in error.

Examiner’s Response to Arguments: 
A: Referring to Argument A above, examiner’s response is below:
Examiner disagrees with applicant’s finding. In fact, Liang uses two-player (or agent) generative adversarial network (GAN). Liang mentions first player objective is to defeat the second player. Page 3 Section Adversarial dual objective mentions: “The generators G1; GF and the discriminators D1 ; DF form two dual generative adversarial networks, and enables the dual motion GAN to generate sharper and more realistic frame and flow predictions.” Flow prediction is basically a path prediction which players or agents may take. To learn the pattern of each player in a sport, a “generative” approach is employed, which is also mentioned by Wei in section 3.4 as: “In the baseline method, to learn these patterns for each player, a generative approach is employed.” Generative adversarial network is based on generative approach in a adversarial environment. In other words, adversarial behavior in a multi-agent agent environment is modelled using GAN. Therefore applicant’s argument that “Liang fails to recite anything involving paths, agents, or players” is invalidated. Generative adversarial network also involves adversarial learning in future frame prediction or motion trajectories (or paths) as mentioned in Section 1 Para 3 as: “In this work, we develop a dual motion Generative Adversarial Network (GAN) architecture that learns to explicitly make the synthesized pixel values in future frames coherent with pixel-wise motion trajectories using a dual adversarial learning mechanism. Specifically, it simultaneously resolves the primal future-frame prediction and dual future-flow prediction based on a shared probabilistic motion encoder”.  Therefore, applicant argument that Liang fails to teach “Liang fails to recite or even contemplate the idea of learning paths of agents” is also invalidated. 


B: Referring to Argument B above, examiner’s response is below:
Applicant argues that Liang fails to learn how to predict a path an agent is likely to take based on historical location data of each agent, as well as identity information of that agent. Liang in section 4.1 Para 2 mentions: “Section 4.1 Para 2: “Our dual motion GAN takes around 300ms to predict one future frame and flow given a sequence of 10 previous frames.” Basically, Liang relies on frame based prediction for motion trajectories. When frames are encoded in GAN, the previous frame contains the historical location of the agent as can be inferred from these sentences in Section 1 Last Para: “A probabilistic motion encoder captures motion uncertainty that may appear in different locations, and produces latent motion representations for preceding frames which are then fed as inputs to two generators. The future-frame generator then predicts future frames, which are assessed from two aspects: frame fidelity by a frame discriminator, and flow fidelity by passing the estimated flows between the preceding frame and the predicted frame into a flow discriminator. The future-flow generator in turn predicts future flows, which are also assessed from two aspects: flow fidelity by a flow discriminator, and frame fidelity by passing the extrapolated future frame (computed by a nested flow-warping layer) into a frame discriminator.” Therefore, when frames are used in the context of motion encoding, it contains historical location of the agents. And future frame prediction is taught by Liang which will contain motion trajectories. Applicant’s argument 
Frame based prediction is further explained in Wei in chapter 6 in the context of sport. Fig 6.8 in Wei shows “Figure 6.8: An example of our frame-based prediction: (a) the player trajectories of the offensive team, (b) ground-truth the ball owner (red curve), (c) Our predicted ball owner (green curve).” Use of frames in encoding previous and current state sequence are also discussed in Wei in section 6.5 as: “Formally, given the clean player tracking results, the identity, location and team affiliation for every player at every frame, the aim is to predict the owner of the ball solely from the spatial location and short-term motion patterns of all the players across a window of time. In training, the owner of the ball is known at each frame. This can be translated to the problem of predicting the most likely state sequence Y = {y1, . . . , yT }, given a set of observations O = {X1, . . . ,XT } over T frames, where yt is the state of the ball at time t where yt 2 {1, ...,M +1}.” 
Applicant also argues that the two-player game explanation of the dual motion GAN is only an analogy that describes the inner workings of the GAN. In response to Argument A in the above section, examiner explained that generative adversarial network (GAN) is based on generative approach in an adversarial environment. Flow prediction is basically a path prediction which players or agents may take. To learn the pattern of each player in a sport, a “generative” approach is employed, which is also mentioned by Wei in section 3.4 as: “In the baseline method, to learn these patterns for each player, a generative approach is employed.” Therefore, when Generative Adversarial Network method is applied on a game to predict flow 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liang at al. (“Dual motion GAN for future-flow embedded video prediction”; hereinafter “Liang”) in view of Wei (“Modelling and predicting adversarial behavior using large amounts of spatiotemporal data”).

Regarding claim 1, Liang teaches a method of predicting multi-agent location, comprising (Page 4 Section Learning: “Inheriting from GAN, the optimization of dual motion GAN can be seen as a two-player game.” Section 4.1 Para 2: “Our dual motion GAN takes around 300ms to predict one future frame and flow given a sequence of 10 previous frames.” This is a multi-agent location prediction problem, in which future frame is predicted as a representative of future locations.”)
retrieving … tracking data from a data store,  the tracking data comprising a plurality of sequences of agent movement for a plurality of agents during a course of a plurality of sporting (Fig.1 “A video sequence                         
                            
                                
                                    I
                                
                                
                                    1
                                
                            
                        
                    ,…,                         
                            
                                
                                    I
                                
                                
                                    t
                                
                            
                        
                     is first fed into a probabilistic motion encoder E to obtain a latent representation z.” Section 4.1 Para 1: “Following the state-of-the-art PredNet [18], models are trained using raw videos from the KITTI dataset [5].” Page 4 Section Learning: “Inheriting from GAN, the optimization of dual motion GAN can be seen as a two-player game—the first player consisting of an encoder and two generators, and the second player consisting of two adversarial.” Tracking data (video data is also form of tracks) is fed into the model as multiple video sequences. Liang discussed two-player game while developing dual motion GAN. The data can be from sporting events where multiple players are involved as taught by Wei below (see page 10). 
generating … a predictive model using a conditional variational autoencoder (Section 3.1 Para 1: “The encoder-generator triplet {E,                         
                            
                                
                                    G
                                
                                
                                    I
                                
                            
                            ,
                        
                                             
                            
                                
                                    G
                                
                                
                                    F
                                
                            
                        
                    }  constitutes a variational autoencoder (VAE)… to predict future frames and flows, respectively.” Predictive model using conditional variational autoencoder is used.)
by: learning, by the conditional variational autoencoder (Page 3 Section Adversarial dual objective: “The dual motion GAN can be trained by jointly solving the learning problems of the VAE and two dual GANs” VAE stands for variational autoencoder.), one or more paths a subset of agents of the plurality of agents are likely to take (Page 3 Section Adversarial dual objective: “The generators                         
                            
                                
                                    G
                                
                                
                                    I
                                
                            
                        
                    ;                        
                             
                            
                                
                                    G
                                
                                
                                    F
                                
                            
                        
                     and the discriminators                         
                            
                                
                                    D
                                
                                
                                    I
                                
                            
                        
                     ;                        
                             
                            
                                
                                    D
                                
                                
                                    F
                                
                            
                        
                     form two dual generative adversarial networks, and enables the dual motion GAN to generate sharper and more realistic frame and flow predictions.” Flow prediction is basically a path prediction which players or agents may take.) based at least on historical location data of each agent in each sequence of the plurality of sequences (Section 4.1 Para 2: “Our dual motion GAN takes around 300ms to predict one future frame and flow given a sequence of 10 previous frames” Previous videos frames will contain location historical location or position data of players or agents.) and identity information of each agent (Page 4 Section Learning: “the first player consisting of an encoder and two generators, and the second player consisting of two adversarial discriminators.” Page 3 Adversarial Dual Objective: “The generators GI ;GF and the discriminators DI ;DF form two dual generative adversarial networks, and enables the dual motion GAN to generate sharper and more realistic frame and flow predictions.” First player and second player are represented differently in the network so their identification is preserved in the final output.)
identifying … one or more candidate agents for which to predict locations (Page 4 Section Learning: “the first player consisting of an encoder and two generators, and the second player consisting of two adversarial discriminators.” “The generators GI ;GF and the discriminators DI ;DF form two dual generative adversarial networks, and enables the dual motion GAN to generate sharper and more realistic frame and flow predictions.” First player and second player are represented differently in the network so their identification is preserved final output.)
inferring … via the predictive model, one or more locations of the one or more candidate agents (Page 6 Section Probabilistic Motion Encoder: “The motion uncertainty of each object at different spatial locations can be effectively captured by the inferred probabilistic motion maps.” Page 2 Section Motion Prediction: “In addition, we introduce a novel probabilistic motion encoder that captures pixel-wise motion uncertainties to model long-term motion dynamics for boosting flow prediction.” Motion prediction of objects or agents can be done via predictive model proposed in Liang.).
Liang does not explicitly teach by the computing system; receiving, by the computing system, tracking data from a tracking system positioned remotely in a venue hosting a candidate sporting event; generating, by the computing system, a graphical representation of the one or more locations of the one or more candidate agents.
Wei, however, teaches by the computing system (Section 1.1 Para 1: “In basketball and soccer, player and ball positions can be recorded using semi-automatic computer vision systems at a high frame rate.”)
 receiving, by the computing system, tracking data from a tracking system positioned remotely in a venue hosting a candidate sporting event (Section 6.2 Para 1: “Two sources of multi-agent data are used in this research: a) 36 games of fully annotated player and ball tracking data from a College Basketball Dataset. It was recorded with two synchronized cameras (1936x1456 resolution) at 25 fps, and b) an automatically tracked game via a vision system.”)
generating, by the computing system, a graphical representation of the one or more locations of the one or more candidate agents (Graphical representation of agents locations and trajectory in a sporting event are shown in Fig 5.1, 5.2, 5.5, 5.13, 5.15 and Fig. 6.1).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the conditional variational autoencoder model of Liang with the computing system, sporting event data and graphical representation of Wei to predict (Wei, Section 6.6.2, Section 6.7, Section 1.2).

Regarding claim 2, Liang and Wei teach the method of claim 1.
Liang also teaches wherein generating, by the computing system, the predictive model using the conditional variational autoencoder (Section 3.1 Para 1: “The encoder-generator triplet {E,                         
                            
                                
                                    G
                                
                                
                                    I
                                
                            
                            ,
                        
                                             
                            
                                
                                    G
                                
                                
                                    F
                                
                            
                        
                    }  constitutes a variational autoencoder (VAE)… to predict future frames and flows, respectively.” Predictive model using conditional variational autoencoder is used.)
comprises pre-processing the tracking data by aligning agent tracks using a tree-based role alignment (Section 5.1 Para 3: “This alignment essentially explains which position a player is in relative to his/her teammates in each frame – which is denoted as player role in this thesis.” Section 6.5.1 Para 1: “It also has good local-feature space adaptivity via randomly splitting the feature space at multiple levels of each tree. An individual model is learned for each player” Section 6.7 Para 1: “This preprocessing step is described via Fig. 6.16. In this example, the player detector has detected six candidates for the team of interest (blue team). The goal is to assign role labels to these detections.” Section 5.4 Para 1: “This chapter proposed the use of “role assignment” to align multi-agent trajectory data to discover unique team style and tactics in soccer.” Fig. 6.16 shows role alignment or assignment of multi-agents. As part of pre-processing. A tree-based model is also used to represent feature space.).
Same motivation to combine the teaching of Liang and Wei as claim 1.

Regarding claim 3, Liang and Wei teach the method of claim 1.
Liang also teaches encoding, by a second encoder, a second data set directed to the historical location data of each agent in each sequences of the plurality of sequences and the first encoded data set to generate a second encoded data set (Section 3.2 Para 3: “…to accommodate our dual motion GAN for an arbitrary number of input frames, we design a recurrent probabilistic motion encoder E (Figure 2) to learn variational  motion representations z that encode past motion patterns and also model the uncertainty in motion fields.” Data regarding past motions of objects or agents are used in modeling autoencoder.)
encoding, by a third encoder, the third data set to generate a third encoded data set (Section 1 Last Para: “We also demonstrate its generalization capability by testing on a different car-cam Caltech dataset [3] and a collection of raw dash-cam videos from YouTube.” Also in Figure 1, another encoder model is generated for testing dataset.).
Liang does not explicitly teaches encoding, by a first encoder, a first data set directed to identity information of each agent to generate a first encoded data set.
Wei, however, teaches encoding, by a first encoder, a first data set directed to the identity information of each agent to generate a first encoded data set (Section 3.1.1 Para 1: “Given a massive amount of input data, the goal is to learn a model M, which can accurately regress/map the input features to the output space. Additional contextual features such as player identity, identity of the opponent, score-line, court-surface can also be incorporated to improve prediction.” Section 6.3.2 Para 1: “The spread of the group can also be incorporated into the representation. Similar to occupancy maps, this approach can be used in situations where the identity of each agent can not be maintained.” Identity information of players can be encoded as contextual feature. The model can be encoder-decoder model where input data can be mapped to the output.).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the conditional variational autoencoder model of Liang with the identity representation of Wei to predict player motion and ball ownership and to improve the prediction (Wei, Section 6.6.2, Section 6.7, Section 1.2).

Regarding claim 4, Liang and Wei teach the method of claim 3.
Liang also teaches further comprising: generating, by a variation module, a sample of a random latent variable based on the second encoded data set (Section 3.1 Para 1: The encoder-generator triplet {E,                         
                            
                                
                                    G
                                
                                
                                    I
                                
                            
                            ,
                        
                                             
                            
                                
                                    G
                                
                                
                                    F
                                
                            
                        
                    }  constitutes a variational autoencoder (VAE). The probabilistic motion encoder E first maps a video sequence v into a code z in the latent space Z, and                         
                            
                                
                                    G
                                
                                
                                    I
                                
                            
                        
                     ;                         
                            
                                
                                    G
                                
                                
                                    F
                                
                            
                        
                     then decode a randomly perturbed version of z to predict future frames and flows, respectively.” Latent variable space is constructed in variational autoancoder, the variable can be selected randomly.).

Regarding claim 5, Liang and Wei teach the method of claim 4. 
Liang also teaches wherein during the learning, the variation module predicts a mean and standard deviation of a latent variable distribution based on the second encoded data set (Section 3.1 Para 1: “The encoder E outputs the mean maps                         
                            
                                
                                    E
                                
                                
                                    µ
                                
                            
                        
                    (v) and the variance maps                         
                            
                                
                                    E
                                
                                
                                    
                                        
                                            σ
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    (v), where the distribution of the latent code z is given by…”).

Regarding claim 6, Liang and Wei teach the method of claim 4.
Liang also teaches further comprising: inferring, by a decoder, a location of each agent in the subset based on the sample of the random latent variable, the first encoded data set, and the second encoded data set (Section 3 Para 1: “The future-frame generator                         
                            
                                
                                    G
                                
                                
                                    I
                                
                            
                        
                     and future-flow estimator                         
                            
                                
                                    G
                                
                                
                                    F
                                
                            
                        
                     then decode z to predict the future frame                         
                            
                                
                                    I
                                
                                
                                    t
                                    +
                                    1
                                
                            
                        
                     and future flow                         
                            
                                
                                    F
                                
                                
                                    t
                                    +
                                    1
                                
                            
                        
                    , respectively.” Future flow consists of location of objects or agents. “z” represents random latent variable as we noticed in citation of Liang in claim 4 and 5.).

Regarding claim 7, Liang and Wei teach the method of claim 1.
Liang also teaches wherein learning, by the conditional variational autoencoder, the one or more paths a subset of agents of the plurality of agents are likely to take based further on future location data of a second subset of agents of the plurality of agents (Page 2 Para 1: “By learning over symmetric feedback signals from two dual adversarial discriminators, the future-frame generator and future-flow generator mutually benefit from each other’s complementary targets, leading to better video prediction.” Page 4 Section Learning: “the optimization of dual motion GAN can be seen as a two-player game— the first player consisting of an encoder and two generators, and the second player consisting of two adversarial discriminators.” Feedback loop from adversarial discriminators are used to predict motion of the first player. It implies that future location data of second player represented by discriminators can be fed into the encoder/generators to predict the motion of the first player.)
(Page 4 Section Learning: “the optimization of dual motion GAN can be seen as a two-player game- the first player consisting of an encoder and two generators, and the second player consisting of two adversarial discriminators. The first player’s objective is to defeat the second player and also to minimize the VAE losses.” Two players are opponent of each other in a sports game, so if we take union of their paths, both paths will be in the union set, and if we take intersection of their path sets, that will be empty as they will form distinctive path owing to the fact they are opponents.).

Regarding claim 8, Liang teaches performs one or more operations, comprising: retrieving tracking data from a data store, the tracking data comprising a plurality of sequences of agent movement of plurality of agents during a course of a plurality of sporting events (Fig.1 “A video sequence                         
                            
                                
                                    I
                                
                                
                                    1
                                
                            
                        
                    ,…,                         
                            
                                
                                    I
                                
                                
                                    t
                                
                            
                        
                     is first fed into a probabilistic motion encoder E to obtain a latent representation z.” Section 4.1 Para 1: “Following the state-of-the-art PredNet [18], models are trained using raw videos from the KITTI dataset [5].” Page 4 Section Learning: “Inheriting from GAN, the optimization of dual motion GAN can be seen as a two-player game—the first player consisting of an encoder and two generators, and the second player consisting of two adversarial.” Tracking data (video data is also form of tracks) is fed into the model as multiple video sequences. The data can be from a sporting event where multiple players are involved as taught by Wei below.)
(Section 3.1 Para 1: “The encoder-generator triplet {E,                         
                            
                                
                                    G
                                
                                
                                    I
                                
                            
                            ,
                        
                                             
                            
                                
                                    G
                                
                                
                                    F
                                
                            
                        
                    }  constitutes a variational autoencoder (VAE)… to predict future frames and flows, respectively.” Predictive model using conditional variational autoencoder is used.)
by: learning, by the conditional variational autoencoder (Page 3 Section Adversarial dual objective: “The dual motion GAN can be trained by jointly solving the learning problems of the VAE and two dual GANs” VAE stands for variational autoencoder.), one or more paths a subset of agents of the plurality of agents are likely to take (Page 3 Section Adversarial dual objective: “The generators                         
                            
                                
                                    G
                                
                                
                                    I
                                
                            
                        
                    ;                        
                             
                            
                                
                                    G
                                
                                
                                    F
                                
                            
                        
                     and the discriminators                         
                            
                                
                                    D
                                
                                
                                    I
                                
                            
                        
                     ;                        
                             
                            
                                
                                    D
                                
                                
                                    F
                                
                            
                        
                     form two dual generative adversarial networks, and enables the dual motion GAN to generate sharper and more realistic frame and flow predictions.” Flow prediction is basically a path prediction which players or agents may take.) based at least on historical location data of each agent in each sequence of the plurality of sequences (Section 4.1 Para 2: “Our dual motion GAN takes around 300ms to predict one future frame and flow given a sequence of 10 previous frames” Previous videos frames will contain location historical location or position data of players or agents.) and identity information of each agent (Page 4 Section Learning: “the first player consisting of an encoder and two generators, and the second player consisting of two adversarial discriminators.” Page 3 Adversarial Dual Objective: “The generators GI ;GF and the discriminators DI ;DF form two dual generative adversarial networks, and enables the dual motion GAN to generate sharper and more realistic frame and flow predictions.” First player and second player are represented differently in the network so their identification is preserved in the final output.)
(Page 4 Section Learning: “the first player consisting of an encoder and two generators, and the second player consisting of two adversarial discriminators.” “The generators GI ;GF and the discriminators DI ;DF form two dual generative adversarial networks, and enables the dual motion GAN to generate sharper and more realistic frame and flow predictions.” First player and second player are represented differently in the network so their identification is preserved final output.)
inferring via the predictive model, one or more locations of the one or more candidate agents (Page 6 Section Probabilistic Motion Encoder: “The motion uncertainty of each object at different spatial locations can be effectively captured by the inferred probabilistic motion maps.” Page 2 Section Motion Prediction: “In addition, we introduce a novel probabilistic motion encoder that captures pixel-wise motion uncertainties to model long-term motion dynamics for boosting flow prediction.” Motion prediction of objects or agents can be done via predictive model proposed in Liang.).
Liang does not explicitly teach a system, a processor, a memory having programming instructions stored thereon, which, when executed by the processor; receiving tracking data from a tracking system positioned remotely in a venue hosting a candidate sporting event; generating a graphical representation of the one or more locations of the one or more candidate agents.
Wei, however, teaches a system, a processor, a memory having programming instructions stored thereon, which, when executed by the processor (Section 1.1 Para 1: “In basketball and soccer, player and ball positions can be recorded using semi-automatic computer vision systems at a high frame rate.” Page 63 Para 1: “…the player would have all previous serves of an opponent stored in database, and would be able to select different match contexts (or opponents) and see how the serves vary.” Section 3.4 Para 1: “In the baseline method, to learn these patterns for each player, a generative approach is employed. First of all, a shot database is created for each player.” Data used in the model are stored in the database which implies that computer system is used to execute the model.)
 receiving tracking data from a tracking system positioned remotely in a venue hosting a candidate sporting event (Section 6.2 Para 1: “Two sources of multi-agent data are used in this research: a) 36 games of fully annotated player and ball tracking data from a College Basketball Dataset. It was recorded with two synchronized cameras (1936x1456 resolution) at 25 fps, and b) an automatically tracked game via a vision system.”)
generating a graphical representation of the one or more locations of the one or more candidate agents (Graphical representation of agents locations and trajectory in a sporting event are shown in Fig 5.1, 5.2, 5.5, 5.13, 1.15 and Fig. 6.1)
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the conditional variational autoencoder model of Liang with the system and sporting event data and graphical representation of Wei to predict player motion and ball ownership and to improve the prediction (Wei, Section 6.6.2, Section 6.7, Section 1.2).

Regarding claims 9-14, they are substantially similar to claims 2-7 and are rejected in the same manner, the same art, and reasoning applying.

Regarding claim 15, Liang teaches comprising retrieving … tracking data from a data store,  the tracking data comprising a plurality of sequences of agent movement during the course of a plurality of sporting events (Fig.1 “A video sequence                         
                            
                                
                                    I
                                
                                
                                    1
                                
                            
                        
                    ,…,                         
                            
                                
                                    I
                                
                                
                                    t
                                
                            
                        
                     is first fed into a probabilistic motion encoder E to obtain a latent representation z.” Section 4.1 Para 1: “Following the state-of-the-art PredNet [18], models are trained using raw videos from the KITTI dataset [5].” Page 4 Section Learning: “Inheriting from GAN, the optimization of dual motion GAN can be seen as a two-player game—the first player consisting of an encoder and two generators, and the second player consisting of two adversarial.” Tracking data (video data is also form of tracks) is fed into the model as multiple video sequences. The data can be from a sporting event where multiple players are involved as taught by Wei below.)
generating … a predictive model using a conditional variational autoencoder (Section 3.1 Para 1: “The encoder-generator triplet {E,                         
                            
                                
                                    G
                                
                                
                                    I
                                
                            
                            ,
                        
                                             
                            
                                
                                    G
                                
                                
                                    F
                                
                            
                        
                    }  constitutes a variational autoencoder (VAE)… to predict future frames and flows, respectively.” Predictive model using conditional variational autoencoder is used.)
by: learning, by the conditional variational autoencoder (Page 3 Section Adversarial dual objective: “The dual motion GAN can be trained by jointly solving the learning problems of the VAE and two dual GANs” VAE stands for variational autoencoder.), one or more paths a subset of agents of the plurality of agents are likely to take (Page 3 Section Adversarial dual objective: “The generators                         
                            
                                
                                    G
                                
                                
                                    I
                                
                            
                        
                    ;                        
                             
                            
                                
                                    G
                                
                                
                                    F
                                
                            
                        
                     and the discriminators                         
                            
                                
                                    D
                                
                                
                                    I
                                
                            
                        
                     ;                        
                             
                            
                                
                                    D
                                
                                
                                    F
                                
                            
                        
                     form two dual generative adversarial networks, and enables the dual motion GAN to generate sharper and more realistic frame and flow predictions.” Flow prediction is basically a path prediction which players or agents may take.) based at least on historical location data of each agent in each sequence of the plurality of sequences (Section 4.1 Para 2: “Our dual motion GAN takes around 300ms to predict one future frame and flow given a sequence of 10 previous frames” Previous videos frames will contain location historical location or position data of players or agents.) and identity information of each agent (Page 4 Section Learning: “the first player consisting of an encoder and two generators, and the second player consisting of two adversarial discriminators.” Page 3 Adversarial Dual Objective: “The generators GI ;GF and the discriminators DI ;DF form two dual generative adversarial networks, and enables the dual motion GAN to generate sharper and more realistic frame and flow predictions.”  First player and second player are represented differently in the network so their identification is preserved in the final output.)
identifying … one or more candidate agents for which to predict locations (Page 4 Section Learning: “the first player consisting of an encoder and two generators, and the second player consisting of two adversarial discriminators.” “The generators GI ;GF and the discriminators DI ;DF form two dual generative adversarial networks, and enables the dual motion GAN to generate sharper and more realistic frame and flow predictions.” First player and second player are represented differently in the network so their identification is preserved final output.)
inferring … via the predictive model, one or more locations of the one or more candidate agents (Page 6 Section Probabilistic Motion Encoder: “The motion uncertainty of each object at different spatial locations can be effectively captured by the inferred probabilistic motion maps.” Page 2 Section Motion Prediction: “In addition, we introduce a novel probabilistic motion encoder that captures pixel-wise motion uncertainties to model long-term motion dynamics for boosting flow prediction.” Motion prediction of objects or agents can be done via predictive model proposed in Liang.)
Liang does not explicitly teach a non-transitory computer readable medium including one or more sequences of instructions that, when executed by one or more processors, causes a computing system to perform operations comprising: receiving, by the computing system, tracking data from a tracking system positioned remotely in a venue hosting a candidate sporting event; generating, by the computing system, a graphical representation of the one or more locations of the one or more candidate agents.
Wei, however, teaches a non-transitory computer readable medium including one or more sequences of instructions that, when executed by one or more processors, causes a computing system to perform operations (Section 1.1 Para 1: “In basketball and soccer, player and ball positions can be recorded using semi-automatic computer vision systems at a high frame rate.” Page 63 Para 1: “…the player would have all previous serves of an opponent stored in database, and would be able to select different match contexts (or opponents) and see how the serves vary.” Section 3.4 Para 1: “In the baseline method, to learn these patterns for each player, a generative approach is employed. First of all, a shot database is created for each player.” Data used in the model are stored in the database which implies that computer system is used to execute the model. Database comprises computer readable storage media.)
by the computing system (Section 1.1 Para 1: “In basketball and soccer, player and ball positions can be recorded using semi-automatic computer vision systems at a high frame rate.”)
(Section 6.2 Para 1: “Two sources of multi-agent data are used in this research: a) 36 games of fully annotated player and ball tracking data from a College Basketball Dataset. It was recorded with two synchronized cameras (1936x1456 resolution) at 25 fps, and b) an automatically tracked game via a vision system.”)
generating, by the computing system, a graphical representation of the one or more locations of the one or more candidate agents (Graphical representation of agents locations and trajectory in a sporting event are shown in Fig 5.1, 5.2, 5.5, 5.13, 1.15 and Fig. 6.1.).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the conditional variational autoencoder model of Liang with the computing system, sporting event data and graphical representation of Wei to predict player motion and ball ownership and to improve the prediction (Wei, Section 6.6.2, Section 6.7, Section 1.2).

Regarding claims 16-20, they are substantially similar to claims 2-6 and are rejected in the same manner, the same art, and reasoning applying.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

An inquiry concerning this communication or earlier communication from the examiner should be directed QAMAR IQBAL whose telephone number is 571-272-2563. The examiner can normally be reached on M-F 10-6pm (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/Q.I/ 
Examiner 

12/06/2021

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123